DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claimed filled on 1/26/2021 have been entered and the action follows:

Response to Arguments
35 USC 101 Rejections
Per the applicants arguments stated “35 U.S.C. §101 states, “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof may obtain a patent therefor....” Claims 21-25 recite a storage device.” (emphasis added) (see Remarks dated 1/26/2021; page 9).  The rejections are withdrawn.

Examiners Note
Also as stated in the original specification of the application:
“[0079] The computing device 600 also includes a storage device 620. The storage device 620 is a physical memory such as a hard drive, an optical drive, a thumbdrive, an array of drives, a solid-state drive, or any combination thereof.”,  it is understood that the storage device as claimed in claims 21-25 are physical memory and does not includes any transitory signals.  

Allowable Subject Matter
Claims 1-4 and 6-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1 & 21 (independent claims) and their respective dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach access an image including an eye and a target angle, the target angle set to a center; implement a bidirectionally trained convolutional neural network (CNN) to generate a vector field and a brightness map based on the image and the target angle; compute a mean motion vector based on the vector field: and generate a gaze corrected image based on the mean motion vector, vector fields and the brightness map, with other limitations as claimed.
Claim 6 is allowed because prior art taken alone or in combination with fails to disclose or teach access an image including an eve and a target angle, the target angle set to a center; implement a bidirectionally trained convolutional neural network (CNN) to generate a vector field and a brightness map based on the image and the target angle; negate a direction of a notion vector; scale a magnitude of a mean motion vector to fit a screen; and generate a gaze corrected image based on the vector field, the brightness map, the motion vector, and the magnitude of the mean motion vector, in combination with other limitations as claimed.
Claim 7 is allowed because prior art taken alone or in combination with fails to disclose or teach access an image including an eve and a target angle, the target angle set to a center; implement a bidirectionally trained convolutional neural network (CNN) to generate a vector field and a brightness map based on the image and the target angle; generate an estimated input gaze based on a scaled mean motion vector; and generate a gaze corrected image based on the vector field, the brightness map, and the estimated input gaze, in combination with other limitations as claimed.
Claim 11 and its dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach determining, via one or more processors implementing a trained network, a vector field and a brightness map based on an eve and a target angle set, the target angle to a center of an image; computing a mean motion vector based on the vector field; scaling a magnitude of the mean motion vector to fit a screen; generating an estimated input gaze based on the scaled mean motion vector; and warping, via the one or more processors, the input image based on vector field to generate a gaze corrected image, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663